STRINGER, Judge.
We affirm the trial court’s order, entered on remand from the parties’ earlier appeal, which imposes a lien on a portion of Michael Morgan’s assets in favor of Marilyn Morgan as replacement security for Michael Morgan’s alimony obligation. However, we remand to the trial court to strike the finding that the security obligation can be construed as lump sum alimony because that finding is outside the scope of our earlier remand and unnecessary to the order.
Affirmed in part; reversed in part; and remanded with directions.
SALCINES and LaROSE, JJ., Concur.